DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouajila et al. (Journal of Applied Polymer Science, Vol. 102, 1445–1451 (2006)).
Considering Claims 1 and 18:  Bouajila et al. teaches a process comprising mixing lignin powder and a plasticizer/compound that interferes with the lignin’s intra- and intermolecular hydrogen bonding and pi-pi interactions at ambient temperature/~25ºC; and heating the mixture to 210 ºC (pg. 1446).  As 210 ºC is above the melting point of lignin, the heating would melt the mixture.  Bouajila et al. teaches the lignin as being under acidic conditions/in the H form (pg. 1446).  Bouajila et al. teaches the lignin as having a moisture content of between 5 and 10 weight percent (Figure 3).
Considering Claims 2 and 3:  Bouajila et al. teaches the composition as being a powder/dense solid material (pg. 1446).
Considering Claim 4:  Bouajila et al. teaches the composition as having glass transition temperatures between 50 and 120 ºC (Figure 4).
Considering Claims 8 and 9:  Bouajila et al. teaches the lignin as being prepared by the Westvaco process (pg. 1446).
Considering Claims 15-17:  Bouajila et al. teaches the reactive molecule as being poly(ethylene glycol), ethylene carbonate, propylene carbonate, caprolactone, or vanillin (pg. 1446).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) in view of the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012).
Considering Claims 1 and 15-17:  Mohanty et al. teaches a process comprising mixing a lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate/a compound that interfers with lignin intra and inter molecular hydrogen bonding and pi-pi interactions (¶0078); and melting the granule particles into a meltable lignin composition (¶0080).
Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).  Gonugunta teaches Protobind 2400 as being in the H-form (a pH of 4-5) and having a moisture content of 3.24 weight percent (Table 5.1).
	Mohanty et al. does not teach the claimed mixing temperature.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have dry blending the components below the degradation temperature of lignin (i.e. below 120 ºC) to allow for the uniform mixing of the components during the melt mixing step, and to prevent degradation of the lignin.
Considering Claims 2 and 3:  Mohanty et al. teaches the composition is the form of composite pellets/a dense solid (¶0080).
Considering Claims 18-20:  Mohanty et al. teaches a composition made by the process comprising lignin powder with polybutylene succinate and polymeric methylene diphenyl diisocyanate.  The polybutylene succinate reads on the polymer, and the polymeric methylene diphenyl diisocyanate reads on the thermosetting resin.
Considering Claim 21:  Mohanty et al. teaches the composition as comprising polybutylene succinate/a plastic (¶0078).

Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) view of the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012) as applied to claim 1 above, and further in view of Schorr et al. (Industrial Crops and Products 52 (2014) 65– 73).
Considering Claim 8 and 9:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Mohanty et al. does not teach the lignin as being extracted by the claimed step.  However, Schorr et al teaches using Lignoboost lignin prepared by acidification of kraft black liquor followed by purification with acid washing as a component of biocomposites (pg. 66-67).  Schorr et al teaches the lignoboost lignin as being used in the same composites as Protobind 2400 (pg. 66).  Mohanty et al. and Schorr et al are analogous art as they are concerned with the same field of endeavor, namely lignin compositions. It would have been obvious to a person having ordinary skill in the art to have used the lignin of Schorr et al in the process of Mohanty et al., and the motivation to do so would have been, as Schorr et al suggests, it is functionally equivalent to the lignin used in Mohanty et al. (pg. 66-67).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) view of the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012) as applied to claim 1 above, and further in view of the evidence of Schorr et al. (Industrial Crops and Products 52 (2014) 65– 73).
Considering Claim 10:   Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).
	Schorr et al. teaches Protobind 2400 as being from a soda pulping process (Section 2.1.2).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanty et al. (US 2012/0071591) view of the evidence of Gonugunta (Synthesis and Characterization of Biobased Carbon Nanoparticles from Lignin, Master Thesis, 2012)as applied to claim 1 above, and further in view of Xplore (Xplore MC 15 Microcompounder, 2015).
Considering Claims 11-14:  Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.
.

Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the process of Bouajila et al. is very complex, laborious and expensive is not persuasive.  The instant claims use the transitional language comprising and thus allows for the additional steps of Bouajila et al. to be used in the claimed process.  As such, the additional steps of Bouajila et al. do not distinguish the claimed process from the process of Bouajila et al.
B)  The applicant’s argument that Bouajila et al. does not teach preference for moisture contents less than 10 percent by weight is not persuasive.  Bouajila et al. teaches the lignin as having a moisture content of between 5 and 10 weight percent (Figure 3) in specific anticipatory examples.  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).  See MPEP § 2131.03.  There is no requirement in an anticipation rejection that the embodiment from the reference relied upon to teach the claimed range is the only embodiment disclosed, or that is taught to be preferred over other embodiments.
C)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the degree of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
D)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absence of other compounds during the blending step between the lignin powder and the reactive molecule) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
E)  The applicant’s argument that Mohanty et al. does not teach the claimed pH for the lignin is not persuasive.  Mohanty et al. teaches the process of claim 1 as shown above.  Mohanty et al. teaches the lignin powder as being Protobind 2400 (¶0078).  Gonugunta teaches Protobind 2400 as being in the H-form (a pH of 4-5) and having a moisture content of 3.24 weight percent (Table 5.1).
F)  The applicant’s argument that Schorr et al. teaches that polyolefin-lignin blends are not very homogenous is not germane.  The instant claims do not require the presence of a polyolefin polymer.
G)  The applicant’s argument that there is no motivation to use the microextruder of Xplore is not persuasive.  Mohanty et al. teaches the mixing as occurring in a DSM micro extruder.  Mohanty et al. is silent towards the details of the DSM micro extruder.  However, Xplore teaches a DSM micro extruder with a screw feeder (pg. 2-3) and a jacketed twin screw extruder (pg. 2-3).  Mohanty et al. teaches two passes through the extruder (¶0080) and the second pass would read on the second screw feeder.  It would have been obvious to a person having ordinary skill in the art to have used the extruder of Xplore in the process of Mohanty et al., and the motivation to do so would have been, as Xplore suggests, it is a commercially available extruder of the type used in Mohanty et al.
H)  The applicant’s argument with regard to Gongunuta et al. are not germane.  The instant rejection does not incorporate the teachings of Gonugunta et al. into the process of Mohanty et al., but rather is relied upon as an evidentiary reference to teach the moisture content and the pH of the lignin already present in Mohanty et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIAM J HEINCER/            Primary Examiner, Art Unit 1767